Case 4:19-cv-00180-ALM-KPJ Document 275 Filed 10/21/20 Page 1 of 3 PageID #: 6397




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  EDWARD BUTOWSKY,                                  §
                                                    §
                           Plaintiff,               §
                                                    §
  v.                                                § CIVIL ACTION NO. 4:19-cv-0180-ALM-KPJ
                                                    §
  MICHAEL GOTTLIEB, et al.,                         §
                                                    §
                           Defendants.              §

                     AMENDED MOTION TO DISMISS WITH PREJUDICE

          Pursuant to Rule 42(a)(2) of the Federal Rules of Civil Procedure, Plaintiff Edward

  Butowsky and Defendants The New York Times Company (“The New York Times”) and Turner

  Broadcasting System, Inc. (“CNN”)1 jointly move the Court for an order of dismissal with

  prejudice as to The New York Times and CNN, and state as follows:

          On September 28, 2020, U.S. District Judge Amos L. Mazzant entered orders adopting the

  magistrate’s report and recommendation and dismissing without prejudice Defendants Cooper,

  Tuchman, Darcy, Kludt, Feuer, Coaston, and Vox Media for lack of personal jurisdiction. The

  Court has terminated these parties from the case.

          Plaintiff now wishes to dismiss The New York Times and CNN with prejudice. The parties

  have agreed that each shall bear its own costs and fees in this action.




  1
    Cable News Network, Inc., a subsidiary of Turner Broadcasting System, Inc., is the entity that published the
  statements of which Plaintiff complains.
Case 4:19-cv-00180-ALM-KPJ Document 275 Filed 10/21/20 Page 2 of 3 PageID #: 6398




  Dated: October 21, 2020            Respectfully submitted,



                                     /s/___Ty Clevenger_________________
                                     Ty Clevenger
                                     Texas Bar No. 24034380
                                     P.O. Box 20753
                                     Brooklyn, New York 11202-0753
                                     (979) 985-5289
                                     (979) 530-9523 (fax)
                                     tyclevenger@yahoo.com

                                     Attorney for Plaintiff Edward Butowsky


                                     /s/ ____Marc A. Fuller____________
                                     Thomas S. Leatherbury
                                     State Bar No. 12095275
                                     Marc A. Fuller
                                     State Bar No. 24032210
                                     VINSON & ELKINS L.L.P.
                                     2001 Ross Avenue, Suite 3900
                                     Dallas, TX 75201
                                     Tel: 214.220.7700
                                     Fax: 214.999.7792
                                     tleatherbury@velaw.com
                                     mfuller@velaw.com

                                     Attorneys for Vox Media Defendants and New
                                     York Times Defendants


                                     /s/____Robert P. Latham_________
                                     Robert P. Latham
                                     State Bar No. 11975500
                                     blatham@jw.com
                                     Jamison M. Joiner
                                     State Bar. No. 24093775
                                     jjoiner@jw.com
                                     JACKSON WALKER L.L.P.
                                     2323 Ross Avenue, Suite 600
                                     Dallas, Texas 75201
                                     (214) 953-6000 – Telephone
                                     (214) 953-5822 – Facsimile

                                     Attorneys for CNN Defendants

                                        2
Case 4:19-cv-00180-ALM-KPJ Document 275 Filed 10/21/20 Page 3 of 3 PageID #: 6399




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on the 21st day of October 2020, a true and correct copy of
  the foregoing document was forwarded via e-filing on all counsel of record.



                                                   /s/       Marc A. Fuller
                                                            Marc A. Fuller




                                                  3
